 

 

AO 106 (Rev. 04/10) Application for a Search Warrant

UNITED STATES DISTRICT COURT
Eastern District of Wisconsin

In the Matter of the Search of:

Location history data from Google LLC generated from
mobile devices. See Attachment A.

cweno. (4-8 STMCND

 

Nee Nee Nee Nee eee ee”

APPLICATION FOR A SEARCH WARRANT

I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under penalty of
perjury that I have reason to believe that on the following person or property:

Location history data from Google LLC generated from mobile devices. See Attachment A.

located in the Eastern District of Wisconsin, there is now concealed:

See Attachment B.

The basis for the search under Fed. R. Crim P. 41(c) is:
mi evidence of a crime;
XC) contraband, fruits of crime, or other items illegally possessed;
ZC property designed for use, intended for use, or used in committing a crime;
LC a person to be arrested or a person who is unlawfully restrained.

The search is related to violations of: 18 U.S.C. § 1951 and 18 U.S.C. § 924(c)

The application is based on these facts: See attached affidavit.

L1 Delayed notice of days (give exact ending date if more than 30 days: ) is requested
under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.

TAD Hh

Apyflicant’s signature

Investigator Matt Gibson, Milwaukee County DA's Office

 

 

 

Printed Name and Title
Sworn to me and signed in my presence:
Date: fF, Jol . } a x 5 vaso
} " a | ey a
City and State: Milwaukee,.Wiseensin 99¢57_\\ J Filed O1/ Honorable Nancy Joseph US. Magistrate Judge

   
 

 

   

AFFIDAVIT IN SUPPORT OF
AN APPLICATION FOR A SEARCH WARRANT

I, Matthew Gibson, being first duly sworn on oath, on information and belief state:
I. INTRODUCTION, BACKGROUND, TRAINING, AND EXPERIENCE:

1. I make this affidavit in support of an application for a search warrant for
information that is stored at premises controlled by Google, a provider of electronic
communications service and remote computing service headquartered at 1600 Amphitheatre
Parkway, Mountain View, California 94043. The information to be searched is described in the
following paragraphs and in Attachment A. This affidavit is made in support of an application for
a warrant under 18 U.S.C. § 2703(c)(1)(A) to require Google to disclose to the government the
information further described in Attachment B.I. The government will then review that
information and seize the information that is further described in Attachment B.II.

2. I have over 27 years of experience as a law enforcement officer and am currently
assigned to the Milwaukee FBI Violent Crime Task Force as a Deputized Federal Task Force
Officer. I was a Special Agent with the Federal Bureau of Investigation for over 23 years and have
been an Investigator with the Milwaukee County District Attorney’s Office since 2015. I have
participated in numerous complex narcotics, money laundering, violent crime, armed bank
robbery, and armed commercial robbery investigations involving violations of Title 21, United
States Code, Sections 841(a)(1), 843(b) and 846, and Title 18, United States Code, Sections 924(c),
1951, 1956, 1957, 2113, and other related offenses. I have employed a wide variety of
investigative techniques in these and other investigations, including but not limited to, the use of
informants, wiretaps, cooperating defendants, recorded communications, search warrants,
surveillance, interrogations, public records, DNA collection, and traffic stops. I have also received

formal training regarding the same. As a Federal Task Force Officer, I am authorized to investigate

Case 2:19-mj-00857-NJ Filed 01/16/20 Page 2 of 18 Document 1

 
 

oie Lt ° onhitinnaitaidantalicaitie nan 1

 

violations of laws of the United States and to execute warrants issued under the authority of the
United States.

3. Based on the facts set forth in this affidavit, there is probable cause to search the
information described in Attachment A for evidence of a violation of 18 U.S.C. § 1951 (Hobbs
Act robbery), 18 U.S.C. § 924(c) (Brandishing a Firearm During a Crime of Violence), and 18
U.S.C. § 844(h) (arson in connection with commission of a federal felony).

4, This affidavit is based upon my training and experience, my personal knowledge
and information reported to me by other federal, state, and local law enforcement officers during
the course of their official duties, all of whom I believe to be truthful and reliable. This affidavit
is also based upon police reports, surveillance videos, and witness statements that I consider to be
reliable as set forth herein.

5. Because this affidavit is submitted for the limited purpose of a obtaining a search
warrant, I have not included each and every fact known to me concerning this investigation.

Il. JURISDICTION

6. This Court has jurisdiction to issue the requested warrant because it is “a court of
competent jurisdiction” as defined by 18 U.S.C. § 2711. Specifically, the Court is “a district court
of the United States . . . that — has jurisdiction over the offense investigated.” 18 U.S.C. §
2711(3)(A)Q).

Ill. BACKGROUND RELATING TO GOOGLE AND RELEVANT TECHNOLOGY

7. Based on my training and experience, I know that cellular devices, such as mobile
telephones, are widely-used wireless devices that enable their users to send and receive wire and/or
electronic communications using the networks provided by cellular service providers. In order
to send or receive communications, cellular devices connect to radio antennas that are part of the

cellular network called “cell sites,” which can be mounted on towers, buildings, or other

; 2
Case 2:19-mj-00857-NJ Filed 01/16/20 Page 3 of 18 Document 1
 

 

 

     

infrastructure. Cell sites provide service to specific geographic areas, although the service area of
a given cell site will depend on factors including the distance between towers. As a result,
information about what cell site a cellular device connected to at a specific time can provide the
basis for an inference about the general geographic location of the device at that point.

8. Over the past 15 years, the majority of subjects I have arrested and investigated
have had cellular telephones and utilized them in some capacity in furtherance of their criminal
activity, such as but not limited to: conducting and coordinating surveillance of victims; arranging
meetings with co-conspirators; taking photographs of proceeds, firearms, and vehicles used in
robberies; using Instant Messaging and Facebook posts to sell pills stolen from pharmacies;
purchasing firearms which were used in robberies; using web searches to find pharmacies and
cellular phone stores they later robbed; and sending text messages concerning robberies.
Additionally, in numerous police reports I have reviewed as part of these criminal investigations,
the subjects almost always have a cellular telephone mentioned in the report or seized as evidence.

9. Based on my training and experience, I also know that many cellular devices such
as mobile telephones have the capability to connect to wireless Internet (“wi-fi”) access points if
a user enables wi-fi connectivity. Wi-fi access points, such as those created through the use of a
router and offered in places such as homes, hotels, airports, and coffee shops, are identified by a
service set identifier (“SSID”) that functions as the name of the wi-fi network. In general, devices
with wi-fi capability routinely scan their environment to determine what wi-fi access points are
within range and will display the names of networks within range under the device’s wi-fi settings.

10. Based on my training and experience, J also know that many cellular devices feature
Bluetooth functionality. Bluetooth allows for short-range wireless connections between devices,

such as between a mobile device and Bluetooth-enabled headphones. Bluetooth uses radio waves

3
Case 2:19-mj-00857-NJ Filed 01/16/20 Page 4 of18 Document 1

 
 

 

 

 

 

to allow the devices to exchange information. When Bluetooth is enabled, a mobile device
routinely scans its environment to identify Bluetooth devices, which emit beacons that can be
detected by mobile devices within the Bluetooth device’s transmission range, to which it might
connect.

11. Based on my training and experience, I also know that many cellular devices, such
as mobile telephones, include global positioning system (“GPS”) technology. Using this
technology, the phone can determine its precise geographical coordinates. If permitted by the user,
this information is often used by apps installed on a device as part of the app’s operation.

12. Based on my training and experience, I know Google is a company that, among
other things, offers an operating system (“OS”) for mobile devices, including cellular phones,
known as Android. Nearly every cellular phone using the Android operating system has an
associated Google account, and users are prompted to add a Google account when they first turn
on anew Android device.

13. In addition, based on my training and experience, I know that Google offers
numerous online-based services, including email (Gmail), navigation (Google Maps), search
engine (Google), online file storage (including Google Drive, Google Photos, and Youtube),
messaging (Google Hangouts and Google Allo), and video calling (Google Duo). Some services,
such as Gmail, online file storage, and messaging, require the user to sign in to the service using
their Google account. An individual can obtain a Google account by registering with Google, and
the account identifier typically is in the form of a Gmail address. Other services, such as Google
Maps and Youtube, can be used while signed in to a Google account, although some aspects of

these services can be used even without being signed in to a Google account.

4
Case 2:19-mj-00857-NJ Filed 01/16/20 Page 5of18 Document 1
 

 

 

14. ‘In addition, based on my training and experience, I know Google offers an Internet
browser known as Chrome that can be used on both computers and mobile devices. A user has
the ability to sign in to a Google account while using Chrome, which allows the user’s bookmarks,
browsing history, and other settings to be synced across the various devices on which they may
use the Chrome browsing software, although Chrome can also be used without signing into a
Google account. Chrome is not limited to mobile devices running the Android operating system
and can also be installed and used on Apple devices.

15. Based on my training and experience, I know that, in the context of mobile devices,
Google’s cloud-based services can be accessed either via the device’s Internet browser or via apps
offered by Google that have been downloaded onto the device. Google apps exist for, and can be
downloaded to, phones that do not run the Android operating system, such as Apple devices.

16. Based on my training and experience, I know that Google collects and retains
location data from devices running the Android operating system when the user has enabled
Google location services. Google then uses this information for various purposes, including to
tailor search results based on the user’s location, to determine the user’s location when Google
Maps is used, and to provide location-based advertising. In addition, I know that Google collects
and retains data from non-Android devices that run Google apps if the user has enabled location
sharing with Google. Google typically associates the collected location information with the
Google account associated with the Android device and/or that is signed in via the relevant Google
app. The location information collected by Google is derived from sources including GPS data,
information about the cell sites within range of the mobile device, and information about wi-fi

access points and Bluetooth beacons within range of the mobile device.

5
Case 2:19-mj-00857-NJ Filed 01/16/20 Page 6of18 Document 1

 
 

 

17. Based on my training and experience, I also know that Google collects and retains

information about the user’s location if the user has enabled Google to track web and app activity.
According to Google, when this setting is enabled, Google saves information including the user’s
location and Internet Protocol address at the time they engage in certain Internet- and app- based
activity and associates this information with the Google account associated with the Android
device and/or that is signed in with the relevant Google app.

18. Location data, such as the location data in the possession of Google, can assist in a
criminal investigation in various ways. As relevant here, I know based on my training and
experience that Google has the ability to determine, based on location data collected via the use of
Google products as described above, mobile devices that were in a particular geographic area
during a particular time frame and to determine which Google account(s) those devices are
associated with. Among other things, this information can inculpate or exculpate a Google account
holder by showing that he was, or was not, near a given location at a time relevant to the criminal
investigation.

19. Based on my training and experience, I know that when individuals register with
Google for an account, Google asks subscribers to provide certain personal identifying
information. Such information can include the subscriber’s full name, physical address, telephone
numbers and other identifiers, alternative email addresses, and, for paying subscribers, means and
source of payment (including any credit or bank account number). In my training and experience,
such information may constitute evidence of the crimes under investigation because the
information can be used to identify the account’s user or users. Based on my training and my
experience, I know that even if subscribers insert false information to conceal their identity, I know

that this information often provide clues to their identity, location or illicit activities.

6
Case 2:19-mj-00857-NJ Filed 01/16/20 Page 7 of 18 Document 1
 

 

 

20. Based on my training and experience, I also know that Google typically retains and
can provide certain transactional information about the creation and use of each account on its
system. This information can include the date on which the account was created, the length of
‘service, records of login (i.e., session) times and durations, the types of service utilized, the status
of the account (including whether the account is inactive or closed), the methods used to connect
to the account (such as logging into the account via the provider’s website), and other log files that
reflect usage of the account. In addition, Google often has records of the Internet Protocol address
(“IP address”) used to register the account and the IP addresses associated with particular logins
to the account. Because every device that connects to the Internet must use an IP address, IP
address information can help to identify which computers or other devices were used to access the
account.

IV. PROBABLE CAUSE

21. On April 20, 2019, the owner of a green four-door 1996 Honda Accord bearing
Illinois license plate ZX 15318 reported his vehicle stolen to the Milwaukee Police Department.
The owner stated he parked the Honda on the street at 1837 North Humboldt Avenue,
Milwaukee, WI, and that the car was last seen at approximately 2:00 am in the morning of April
20, 2019. At approximately 10:30 am the owner went outside and discovered his vehicle
missing.

22. On April 27, 2019, at approximately 10:33 am, four unknown subjects attempted
to rob a Brinks Armored truck as it was parked at Michaels, 3565 South 27th Street, Milwaukee,
WI. The guard exited Michaels and was near the side of the armored truck when he observed a

masked subject armed with an AR-15 style assault rifle coming around the front of the armored

7
Case 2:19-mj-00857-NJ Filed 01/16/20 Page 8 of 18 Document 1
 

 

 

truck. Upon seeing the subject, the guard managed to open the truck door, enter the truck, and
close the secure door. The Brinks truck was equipped with surveillance video.

23. Witness statements and surveillance video indicate that at least four unknown
subjects (UNSUBs) were involved in the attempted armed robbery. A green Honda four-door
with tinted windows and no license plates drove up and stopped in front of the Brinks truck. A
masked UNSUB #1 exited the rear driver’s side armed with an AR-15 assault style weapon and
ran to the rear of the Honda and toward the passenger side of the Brinks truck. A masked
UNSUB #2 exited the passenger rear door with a large black duffle bag. A masked UNSUB #3
exited the front passenger door and stood in the open door. When the guard managed to lock
himself inside the truck, UNSUB #1 ran back to the Honda and got into the rear passenger door
along with UNSUB #2. UNSUB #3 re-entered the front passenger seat of the Honda and closed
the door. The Honda then fled, driven by UNSUB #4.

24. Witness statements and surveillance video indicated that UNSUB #1 was a male,
approximately 5’9” to 5°10” tall, medium build, wearing a black hooded sweatshirt, black pants
with white stripes, black gloves, and a white ski mask with eye and mouth holes. He was armed
with a black assault style rifle.

25. Witness statements and surveillance video indicated that UNSUB #2 was a male,
wearing a black hooded sweatshirt, dark gloves, blue jeans, and a black mask. He was carrying a
black Champion brand duffle bag.

26. | Witness statements and surveillance video indicated that UNSUB #3 was a male
wearing a burgundy hooded sweatshirt and black mask.

27. Witness statements and surveillance video indicated that UNSUB #4 was a male

wearing a black hooded sweatshirt and a white mask.

8
Case 2:19-mj-00857-NJ Filed 01/16/20 Page 9of18 Document 1

 
 

 

28. On April 28, 2019, at approximately 1:09 am, Milwaukee Police Officers

responded to a vehicle fire complaint in the alley next to the garage of 2126 South 17th Street,
Milwaukee, WI. The Milwaukee Fire Department also responded and extinguished the fire. The
vehicle was identified as the green 1996 Honda Accord stolen on April 20, 2019. Analysis by
the Milwaukee Police and Fire Departments indicates that the fire was incendiary.

29. Surveillance video was collected in the area of the fire. Surveillance footage
shows that on April 28, at approximately 12:58 am, two unknown subjects walked from the west
side of South 17th Street, across South 17th Street and towards the north end of the 2100 block
of South 17th Street. They proceeded to approximately 2126 South 17th Street where they turned
east between the houses. At approximately 1:04 am, the two subjects are captured retracing their
steps back to the southwest side of the 2100 block of South 17th Street. The video captured a
glow in the area of 2126 South 17th Street, which appeared consistent with the Honda being on
fire.

30. | Law enforcement also collected surveillance footage from properties near the
vehicle arson that showed the suspects in the vicinity earlier in the day of April 27. One camera
depicted what appears to be an older model Honda CRV arrive and park at approximately 7:09
am on April 27, facing southbound, generally across the street from 2126 South 17th Street. No
one exited the CRV. At approximately 10:46 am — shortly after the attempted robbery — four
subjects walked westbound through the gangway on the south side of 2126 South 17th Street
onto the 17" Street sidewalk. (The gangway leads from South 17" Street to the alley in which the
Honda Accord was later found burned.) Two of the subjects crossed the street and walked to the

CRV, one of whom appeared to be carrying a black duffle bag. Neither got into the driver’s seat.

The third subject waited behind a parked car on the east side of the street until a car passed. This

9
Case 2:19-mj-00857-NJ Filed 01/16/20 Page 10 of 18 Document 1
 

 

 

subject then ran across the street, openly carrying an AR-15 assault-style rifle, and entered the
rear driver’s side door of the CRV. The assault rifle appears identical to the assault rifle captured
in surveillance footage of the attempted robbery. The CRV departed, apparently driven by the
same person who had parked it there earlier that morning and remained in the car.

31. The fourth subject walked south on South 17th Street and entered a white Ford
pick-up with black rims and a black rack in the bed. The Ford is captured driving in the area for
several minutes. It then parked again near 2126 South 17th Street. The driver exited and ran east
into the gangway on the south side of 2126 South 17th Street, towards the alley in which the
Honda Accord was later found. A short time later, the same subject appeared back in the
gangway on the south side of 2126 South 17th Street, re-entered the Ford pickup, and departed
the area at approximately 10:52 am. These actions were consistent with the fourth subject
retrieving something from the Honda Accord in the alley behind 2126 South 17" Street.

32. Google Maps identified the approximate location where the older model Honda
CRV was parked on April 27, 2019, generally across the street from 2126 South 17th Street,
Milwaukee, Wisconsin (near 2131 South 17" Street) using latitude/longitude, as 43.005799, -
87.934448.

33. According to the Statcounter website, http://gs.statcounter.com/os-market-
share/mobile/united-states-of-america, as of March 2019, the Apple operating system iOS and the
Android Operating System account for 99% of the U.S. market share of Mobile operating systems.

34. Based on my training and experience I know that robbery suspects often use mobile
cellular devices as tools in furtherance of their robbery conspiracies. For example, I know that

robbery suspects often use accomplices as lookouts or getaway drivers and communicate with

10
Case 2:19-mj-00857-NJ Filed 01/16/20 Page 11 of 18 Document 1
 

 

 

these accomplices through cell phones. Often times, suspects conduct pre-robbery surveillance to
determine the number of people inside of the store or the presence of law enforcement.
V. CONCLUSION

35. Based on the forgoing, there is probable cause to believe that unknown suspects
stole a 1996 Honda Accord, attempted to rob an armored vehicle, fled from a nearby rendezvous
point ina Honda CRV and a white pick-up truck, and then attempted to destroy the Honda Accord
through arson, all in violation of 18 U.S.C. § 1951 (Hobbs Act robbery), 18 U.S.C. § 924(c)
- (Brandishing a Firearm During a Crime of Violence), and 18 U.S.C. § 844(h) (arson in connection
with commission of a federal felony).

36. I further submit that there is probable cause to search information in the possession
of Google relating to what devices were in the Target Location described in Attachment A during
the time period described in Attachment A, as well as information that identifies the Google
accounts with which those devices are associated, for evidence of the crimes at issue in this case.
Among other things, this information can inculpate or exculpate a Google account holder by
showing that he was, or was not, near a given location at a time relevant to the criminal
investigation. The Target Location and times correspond to the events described above.

37. In order to facilitate the manageable disclosure of and search of this information,
the proposed warrant contemplates that Google will disclose the information to the government in
stages rather than disclose all of the information for which the government has established
probable cause to search at once. Specifically, as described in Attachment B.I:

a. Google will be required to disclose to the government an anonymized list of devices
that specifies information including the corresponding unique device ID,

timestamp, coordinates, and data source, if available, of the devices that reported

11
Case 2:19-mj-00857-NJ Filed 01/16/20 Page 12 of 18 Document 1
 

 

 

their location within the Target Location described in Attachment A during the time
period described in Attachment A.

b. The government will then review this list in order to prioritize the devices about
which it wishes to obtain associated information.

c. Google will then be required to disclose to the government the information
identifying the Google account(s) for those devices about which the government
further inquires.

38. I therefore request that the Court issue the proposed search warrant, pursuant to 18
USS.C. § 2703(c).

39. I further request that the Court direct Google to disclose to the government any
information described in Section I of Attachment B that is within its possession, custody, or
control. Because the warrant will be served on Google, who will then compile the requested
records at a time convenient to it, reasonable cause exists to permit the execution of the requested

warrant at any time in the day or night.

; ; 2
Case 2:19-mj-00857-NJ Filed oihéi20 Page 13 of 18 Document 1
ATTACHMENT A

Property To Be Searched
This warrant is directed to Google LLC and applies to:

(1) location history data, sourced from methods including GPS, wi-fi, and Bluetooth,
generated from devices and that reported a device location within the geographical region
bounded by the latitudinal and longitudinal coordinates, dates, and times below (“Initial Search
Parameters”); and

(2) identifying information for Google Accounts associated with the responsive location
history data.

Initial Search Parameters

L. Date: April 27, 2019
Location of Honda CRV:

2131 South 17® Street

Milwaukee, WI

43.005799, -87.934448 (Latitude/Longitude)
Time Period: 6:45 a.m. CST to 11:15 am. CST
Radius: 25 meters

 

13
Case 2:19-mj-00857-NJ Filed 01/16/20 Page 14 of 18 Document 1
 

 

 

 

ATTACHMENT B

Particular Things to be Seized
I. Information to be disclosed by Google
Google shall provide responsive data (as described in Attachment A) to the government

pursuant to the following process:

1. Google shall query location history data based on the Initial Search Parameters
specified in Attachment A.
2. For each location point recorded within the Initial Search Parameters, Google

shall produce to the government anonymized information specifying the corresponding unique
device ID, timestamp, coordinates, display radius, and data source, if available (the
“Anonymized List”).

3. The government shall review the Anonymized List in order to prioritize the
devices about which it wishes to obtain identifying information.

4. Google is required to disclose to the government identifying information, as
defined in 18 U.S.C. § 2703(c)(2), for the Google Account associated with each device ID about

which the government inquires.

14
Case 2:19-mj-00857-NJ Filed 01/16/20 Page 15 of 18 Document 1
     

II. Information to Be Seized |
All information described above in Section I that constitutes evidence of violations of 18
U.S.C. § 1951 (Hobbs Act robbery), 18 U.S.C. § 924(c) (Brandishing a Firearm During a Crime

of Violence), and 18 U.S.C. § 844(h) (arson in connection with commission of a federal felony).

15
Case 2:19-mj-00857-NJ Filed 01/16/20 Page 16 of 18 Document 1

 
 

 

 

 

CERTIFICATE OF AUTHENTICITY OF DOMESTIC
RECORDS PURSUANT TO FEDERAL RULES OF EVIDENCE

902(11) AND 902(13)

I, , attest, under penalties of perjury by the laws

 

of the United States of America pursuant to 28 U.S.C. § 1746, that the information contained in
this certification is true and correct. Iam employed by Google, and my title is

. lam qualified to authenticate the records attached hereto

 

because I am familiar with how the records were created, managed, stored, and retrieved. I state
that the records attached hereto are true duplicates of the original records in the custody of
Google. The attached records consist of [GENERALLY DESCRIBE

RECORDS (pages/CDs/megabytes)]. I further state that:

a. all records attached to this certificate were made at or near the time of the
occurrence of the matter set forth by, or from information transmitted by, a person with
knowledge of those matters, they were kept in the ordinary course of the regularly conducted

business activity of Google, and they were made by Google as a regular practice; and

b. such records were generated by Google’s electronic process or system that

produces an accurate result, to wit:

1. the records were copied from electronic device(s), storage medium(s), or
file(s) in the custody of Google in a manner to ensure that they are true duplicates of the original

records; and

16
Case 2:19-mj-00857-NJ Filed 01/16/20 Page 17 of 18 Document 1
     

 

 

2. the process or system is regularly verified by Google, and at all times

pertinent to the records certified here the process and system functioned properly and normally.

I further state that this certification is intended to satisfy Rules 902(11) and 902(13) of

the Federal Rules of Evidence.

 

Date Signature

Case 2:19-mj-00857-NJ Filed o1té/20 Page 18 of 18 Document 1

 
